Citation Nr: 0118362	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  98-01 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Determination of initial rating for chronic prostatitis, 
status post transurethral resection ejaculatory duct cyst, 
initially rated 40 percent disabling from September 26, 1996, 
and 20 percent disabling from January 19, 2001. 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1991 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted service 
connection for chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, and initially assigned a 
noncompensable (zero percent) rating.  The veteran entered 
notice of disagreement with this decision in November 1997; 
the RO issued a statement of the case in December 1997; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in February 1998.  In a supplemental 
statement of the case during the pendency of the appeal, in 
March 2001, the RO assigned a "staged" initial rating of 40 
percent from September 26, 1996, and 20 percent from January 
19, 2001.  The veteran is also entitled to special monthly 
compensation due to loss of use of a creative organ, from 
September 26, 1996.

In July 1998, the Board remanded this case to the RO for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period prior to January 19, 2001, the veteran's 
service-connected chronic prostatitis, status post 
transurethral resection ejaculatory duct cyst, was manifested 
by the required wearing of absorbent material which must be 
changed not more than 2 to 3 times per day. 

3.  For the period from January 19, 2001, the veteran's 
service-connected chronic prostatitis, status post 
transurethral resection ejaculatory duct cyst, has been 
manifested by the required wearing of absorbent material 
which must be changed less than 2 times per day, a daytime 
voiding interval between not more than 1 and 2 hours, and has 
not been manifested by recurrent symptomatic urinary tract 
infection requiring drainage or frequent hospitalization 
greater than two times per year or requiring continuous 
intensive management.


CONCLUSIONS OF LAW

1.  For the period prior to January 19, 2001, the criteria 
for an initial rating in excess of 40 percent for chronic 
prostatitis, status post transurethral resection ejaculatory 
duct cyst, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2000).  

2.  For the period from January 19, 2001, the criteria for an 
initial rating in excess of 20 percent for chronic 
prostatitis, status post transurethral resection ejaculatory 
duct cyst, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b), 4.1-
4.14, 4.115a, 4.115b, Diagnostic Code 7527 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
enacted during the pendency of this claim, now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical examination when 
such examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  The 
veteran was afforded VA specialty examinations in December 
1996 and January 2001, each with a subsequent addendum.  The 
RO advised the veteran in the rating decision, statement of 
the case, and supplemental statement of the case, what must 
be demonstrated to establish a higher initial rating for his 
service-connected chronic prostatitis, status post 
transurethral resection ejaculatory duct cyst.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim.  Accordingly, no further notice to the 
veteran or assistance in acquiring medical evidence is 
required by the new statute.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability ratings is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Ratings are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10.  In view of the number of 
atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and, above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2000).

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation, as indicated in the captioned issue.  That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran's service-connected chronic prostatitis, status 
post transurethral resection ejaculatory duct cyst, has been 
initially rated by the RO as 40 percent disabling for the 
period prior to January 19, 2001, and 20 percent disabling 
since January 19, 2001, under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527.  

Prostatitis is rated under Diagnostic Code 7527, which 
contemplates prostate gland injuries, infections, 
hypertrophy, and postoperative residuals.  Diagnostic Code 
7257 prescribes rating such disabilities under the criteria 
for voiding dysfunction or urinary tract infection, whichever 
is predominant.  38 C.F.R. § 4.115b.

For voiding dysfunction, the disability should be rated as a 
particular condition as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a. 

Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed less 
than 2 times per day is to be rated as 20 percent disabling.  
A 40 percent rating is warranted when such impairment 
requires the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.

Urinary frequency with a daytime voiding interval between two 
and three hours, or awakening to void two times per night, 
warrants a 10 percent rating.  A 20 percent rating is 
warranted when there is a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night.  A maximum 40 percent rating is warranted when 
there is a daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a.

Obstructed voiding manifested by obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants the assignment of a noncompensable 
rating.  A 10 percent rating is warranted when there is 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc.  2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent urinary tract 
infections secondary to obstruction.  4. Stricture disease 
requiring periodic dilatation every 2 to 3 months.  38 C.F.R. 
§ 4.115a.  A maximum 30 percent rating is warranted for 
obstructed voiding manifested by urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.  

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A maximum 
30 percent rating is warranted when urinary tract infection 
is manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
Poor renal function is to be rated as renal dysfunction.  
38 C.F.R. § 4.115a.

Since the RO's March 2001 determination of initial ratings, 
the veteran has not entered specific contentions regarding a 
higher initial rating.  The veteran has otherwise contended 
during the pendency of this claim that he has consistent pain 
of the left testicle and perineum area, and indicates that 
from July 1995 to April 1996 he was hospitalized four times.  
He contends that he tends to wet his underwear with post-void 
urine.    

I.  Initial Rating from September 1996 to January 18, 2001
 
The veteran has been initially rated 40 percent disabled for 
the period from September 1996 (date of separation from 
service) to January 18, 2001.  The rating criteria permits 
rating for prostate gland injuries on the basis of voiding 
dysfunction (which includes rating based on urine leakage, 
frequency, or obstructed voiding) or urinary tract infection.  
Because a 40 percent initial rating has been assigned for 
this period, a higher initial rating is possible only based 
on the voiding dysfunction of urine leakage, which provides a 
maximum potential 60 percent rating.  38 C.F.R. 
§ 4.115a.  The voiding dysfunction of urinary frequency only 
provides a maximum rating of 40 percent.  The voiding 
dysfunction of obstructed voiding only provides a maximum 
rating of 30 percent.  Likewise, 30 percent is the maximum 
possible rating for a urinary tract infection.  38 C.F.R. § 
4.115a.   Therefore, for the period from September 1996 to 
January 18, 2001, the Board has considered a higher (60 
percent) initial rating based on the criteria for a voiding 
dysfunction of urine leakage.  38 C.F.R. § 4.115a.  

The evidence reflects that in service the veteran presented 
with oligospermia, evaluated by transrectal ultrasound as 
showing dilated seminal vesicales and questionable 
ejaculatory duct cyst.  In June 1995 the veteran underwent 
removal of ejaculatory duct cyst.  In January 1996, he 
presented with ejaculatory duct obstruction and underwent 
transurethral resection of the ejaculatory ducts.  In October 
1996, he filed his claim for service connection soon after 
service separation in September 1996. 

At a VA examination in December 1996, the veteran reported 
that there was occasional hesitancy of urination, that his 
stream was not as strong as it used to be and, ending in 
spurts, finally felt as though he had emptied, with a 
terminal dribble.  He reported no incontinence.  

In a statement dated in January 1998, the veteran wrote that 
he had questioned 
Dr. Costabile about difficulty with incontinence.  He also 
wrote that he tended to wet his underwear with post-void 
urine.  

A letter from Thomas Kingston, M.D., dated in January 1998, 
reflects that the veteran complained of post-voiding 
incontinence requiring two or more pads per day.  Dr. 
Kingston offered the opinion that it was likely that the 
veteran's incontinence was related to the pooling of urine in 
the prostatic fossa following the two procedures on the 
prostate.  

In a VA Form 9 received in February 1998, the veteran wrote 
that he was unaware of the fact that urinary leakage could be 
the basis for a claim of disability.  He wrote that he had 
been coping for over 3 years with urinary leakage, which 
required the wearing of absorbent materials which he had to 
change 2 to 3 times a day.

At an April 1998 personal hearing before the undersigned 
member of the Board, sitting at Boston, Massachusetts, the 
veteran testified that he changed his pad 2 to 3 times a day. 

An October 2000 outpatient treatment entry by Dr. Kingston 
reflects the veteran's complaints of increased post-void 
dribbling associated with a flare of prostatitis. 

At a VA genitourinary examination on January 19, 2001, the 
veteran reported that he had hesitancy of urination and a 
poor stream, sometimes just a dribble, and a minor sense of 
incomplete emptying.  In a February 2001 addendum to this 
examination, the VA examiner wrote that the veteran wore 
absorbent underwear and was required to wear one pair per 
day.

For the period prior to January 19, 2001, the veteran's 
service-connected chronic prostatitis, status post 
transurethral resection ejaculatory duct cyst, was manifested 
by the required wearing of absorbent material which had to be 
changed not more than 2 to 3 times per day.  The Board notes 
especially the veteran's testimony at the personal hearing in 
April 1998, and written statement on his VA Form 9 received 
in February 1998, that he changed his pad 2 to 3 times a day.  
This symptomatology is encompassed by a 40 percent rating for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence, manifested by 
the required wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A rating in excess of 40 
percent for this period is not warranted, however, because 
the evidence does not show that, for the period prior to 
January 19, 2001, the veteran's service-connected chronic 
prostatitis, status post transurethral resection ejaculatory 
duct cyst, required the use of an appliance or the wearing of 
absorbent materials which had to be changed more than 4 times 
per day.  38 C.F.R. § 4.115a. 

For these reasons, the Board finds that, for the period prior 
to January 19, 2001, the criteria for an initial rating in 
excess of 40 percent for chronic prostatitis, status post 
transurethral resection ejaculatory duct cyst, have not been 
met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.115a, 4.115b, Diagnostic Code 7527. 

II.  Initial Rating from January 19, 2001

For the period from January 19, 2001, the veteran's service-
connected chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, has been manifested by the 
required wearing of absorbent material which must be changed 
less than 2 times per day.  The February 2001 addendum to the 
January 2001 VA genitourinary examination indicates that the 
veteran wore absorbent underwear and was required to wear one 
pair per day.  Such symptomatology is contemplated by a 20 
percent rating based on the requirement of having to wear 
absorbent materials which must be changed less than 2 times 
per day.  A higher initial rating of 40 percent from January 
19, 2001, based on urine leakage, is not warranted as the 
evidence does not demonstrate impairment which requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  38 C.F.R. § 4.115a. 

For the period from January 19, 2001, the veteran's service-
connected chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, has been manifested by a 
daytime voiding interval between not more than 1 to 2 hours.  
At the January 19, 2001 VA genitourinary examination, the 
veteran reported that he urinated six times during the waking 
hours, and his nocturia was related to a high fluid intake.  
The evidence does not demonstrate awakening to void more than 
3 to 4 times per night, only nocturia associated with high 
fluid intake.  A higher initial rating of 40 percent from 
January 19, 2001, based on urinary frequency, is not 
warranted as the evidence does not demonstrate impairment 
which requires a daytime voiding interval less than one hour, 
or evidence of awakening to void five or more times per 
night.  38 C.F.R. § 4.115a. 

For the period from January 19, 2001, the veteran's service-
connected chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, has not been manifested by 
obstructive voiding manifested by urinary retention requiring 
intermittent or continuous catheterization.  Therefore, a 30 
percent rating for this period based on obstructive voiding 
is not warranted.  38 C.F.R. § 4.115a. 

For the period from January 19, 2001, the veteran's service-
connected chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, has not been manifested by 
disability analogous to recurrent symptomatic urinary tract 
infection requiring drainage or frequent hospitalization 
greater than two times per year, or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

For these reasons, the Board finds that, from January 19, 
2001, the criteria for an initial rating in excess of 20 
percent for chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.115a, 4.115b, Diagnostic Code 7527. 

For the reasons indicated, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on appeal.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
on appeal, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The evidence does not show that the 
veteran's chronic prostatitis, status post transurethral 
resection ejaculatory duct cyst, has resulted in marked 
interference with employment or frequent periods of 
hospitalization during the pendency of the claim.  For these 
reasons, the Board 

finds that the evidence in this case does not present such 
exceptional or unusual factors, and there is no basis for 
referral for extra-schedular consideration.


ORDER

For the period prior to January 19, 2001, the appeal for an 
initial rating in excess of 40 percent for chronic 
prostatitis, status post transurethral resection ejaculatory 
duct cyst, is denied. 

For the period from January 19, 2001, the appeal for an 
initial rating in excess of 20 percent for chronic 
prostatitis, status post transurethral resection ejaculatory 
duct cyst, is denied. 


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

